Citation Nr: 1800752	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  17-27 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for a bilateral hearing loss disability.

2. Entitlement to an initial compensable evaluation for a skin condition.

3. Entitlement to an evaluation in excess of 30 percent for a skin condition from February 3, 2015. 

4. Entitlement to an initial evaluation in excess of 30 percent for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from May 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the issue of entitlement to a TDIU was denied in a December 2017 rating decision.  We also note that the Veteran did not submit the required 21-8940, claim for this type of benefit.  In this case, no further action is required.  The Court has never required an exercise in futility.



FINDINGS OF FACT

1. Audiometric examinations corresponded to a level III hearing loss for the right ear and a level XI hearing loss for the left ear.

2. For the initial period prior to February 3, 2015, the Veteran's skin condition affected less than 5 percent of the entire body and exposed areas, with no more than topical therapy required.

3. From February 3, 2015, the Veteran's skin condition affects between 20 and 40 percent of the exposed areas.

4. For the entire period, COPD manifested by pulmonary function testing showing forced expiratory volume in one second (FEV-1) of 56- to 70- percent predicted, or; FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 56- to 65- percent predicted.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100, 4.86 (2017).

2. The criteria for an initial compensable evaluation for a skin condition have not been met.  38 U.S.C. §§ 1155, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7806 (2017).

3. For the period from February 3, 2015, the criteria for an evaluation in excess of 30 percent for a skin condition have not been met.  38 U.S.C. §§ 1155, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7806 (2017).

4. The criteria for an initial evaluation in excess of 30 percent for chronic obstructive pulmonary disease are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes 6604 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

II. Rating Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  As explained below, the Board has determined that a uniform evaluation for bilateral hearing loss is warranted for the entire period on appeal.

The effective date of a 20 percent evaluation of November 11, 2015 was determined by the RO in a March 2016 rating decision based on the date of the Veteran's increased rating claim.  

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (a), (d). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86. Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (a),(b).

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

At a June 2015 VA examination, the examiner determined that puretone threshold testing and speech recognition testing could not be performed.  The examiner cited variability of responses and "not sufficiently reliable" responses to "diagnose the presence of and/or severity, type and configuration of hearing loss."  


 At a February 2016 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
25
20
70
70
46
80%
 
LEFT
80
95
105
105
96
4%
 

The Veteran has exceptional patterns of hearing loss in both ears.  Applying 38 C.F.R. § 4.86, a review of both 38 C.F.R. § 4.85, Table VI and Table VIA, to the above audiological findings, the Veteran has a numeric designation of III for his right ear and XI for his left.  Application of 38 C.F.R. § 4.85, Table VII, results in a 20 percent disability evaluation.

The preponderance of the evidence is against an evaluation in excess of 20 percent for a bilateral hearing loss disability at any point during the period on appeal.  The evidence of record does not more nearly reflect the criteria for a higher evaluation.  38 C.F.R. § 4.7 .

To the extent that the Veteran reports that his acuity is worse than evaluated, the Board has considered his statements.  This evidence is competent.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry. See Lendenmann, supra.

Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  

III. Rating Skin

The Veteran is in receipt of an initial noncompenable evaluation for a skin condition and a 30 percent evaluation from February 3, 2015, under Diagnostic Codes 7820-7806.  The Veteran has challenged the evaluation.

As explained below, the Board finds that the continuance of a staged rating is appropriate for this disability, as the medical evidence shows a change in the severity of the disorder.  Fenderson, supra; Hart, supra.

Diagnostic Code 7820 instructs the evaluator to refer to Diagnostic Codes 7800-7806 as appropriate.  The RO has appropriately evaluated the Veteran's skin disorder under Diagnostic Code 7806, which addresses skin disorders such as dermatitis.  38 C.F.R. § 4.118. 

Under Diagnostic Code 7806, a noncompensable evaluation is warranted when less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy was required during the past 12-month period.  

A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body is affected; or at least 5 percent but less than 20 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent disability rating is warranted when 20 to 40 percent of the entire body is affected; 20 to 40 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A 60 percent disability rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118.

At a December 2010 VA examination , the skin condition was resolved.

At a December 2014 VA examination a diagnosis of tinea manus as made.  It required topical medication for 6 weeks or more, but not constant.  The Veteran had not received systemic treatment.  The disorder was noted as on the hands.  It covered less than 5 percent of the total body area and less than 5 percent of exposed areas.  

At a June 2015 VA examination, the examiner documented constant or near constant use of topical corticosteroids and antifungal medication.  There is no indication of systemic treatment.  Physical examination revealed the disorder affected between 5 and 20 percent of the total body area and between 20 and 40 percent of the exposed areas.  

At a February 2016 VA examination, the examiner documented constant or near constant use of clotrimazole.  There is no indication of systemic treatment.  Physical examination revealed the disorder affected less than 5 percent of the total body area and none of the exposed areas.  

At an October 2017 VA examination, the examiner documented constant or near constant use of topical corticosteroids and use of antifungal cream.  There is no indication of systemic treatment.  Physical examination revealed the disorder affected between 5 and 20 percent of the total body area and between 20 and 40 percent of the exposed areas.  

After a review of the medical and lay evidence, the Board finds that the current staged ratings are appropriate.  Simply put, there is no evidence of systemic therapy or more than 5 percent of the entire body or exposed areas affected prior to February 3, 2015.  Alternatively, there is no evidence of more than 40 percent of the entire body or exposed areas affected, or constant or near constant use of corticosteroids or other immunosuppressive drugs during the period from February 3, 2015.  Johnson v. Shulkin, 862 F.3d 1351 (2017).

In short, the competent medical and lay evidence of record reflects that the current noncompensable initial evaluation and 30 percent evaluation from February 3, 2015 for the Veteran's skin condition are appropriate.

IV. Rating COPD

The Veteran is currently in receipt of a 30 percent evaluation for chronic obstructive pulmonary disease (COPD) under Diagnostic Code 6604, effective August 16, 2010.  The Veteran has challenged the initial evaluation.  As noted below, a continued uniform evaluation is appropriate.   See Hart, supra; Fenderson, supra. 

Under Diagnostic Code 6604, a 10 percent disability rating is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted. 

A 30 percent disability rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted. 

A 60 percent disability rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 100 percent disability rating is assigned for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

38 C.F.R. § 4.96 (d) explains that "special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" includes a provision requiring pulmonary function tests (PFTs) to evaluate respiratory conditions except in certain situations.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96 (d)(3).  

Post-bronchodilator results are to be used when evaluating the severity of the respiratory disability, "unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes."  38 C.F.R. § 4.96 (d)(5).  

A December 2010 VA examination does not contain PFT findings.

At a December 2014 VA examination, FEV-1 was 64 % predicted, FEV-1/FVC was 56%, and post-bronchodilator DLCO was not documented.  Pre-bronchodilator DLCO was 60%.  The examiner reported that PFG results accurately reflected the Veteran's current pulmonary function and the FVC most accurately predicted the level of disability, which was 80%.  

The Veteran submitted a March 2015 letter from a private physician indicating FEV-1 of 29% predicted and a DLCO of 26% predicted.  The examiner did not specify if these were pre-bronchodilator values or post-bronchodilator values.

At a June 2015 VA examination, there is no indication that new PFT results were recorded.  The results from December 2014 were cited, with a reported post-bronchodilator DLCO of 60%.  

March 2016 VA examination results found a FEV-1 of 61 % predicted, FEV-1/FVC was 57%, post-bronchodilator DLCO 79 %.  The examiner reported that PFG results accurately reflected the Veteran's current pulmonary function and that FEV-1/FVC results most accurately reflect the level of disability.  Exercise capacity testing was not performed.  The Veteran did not require outpatient oxygen therapy.  

In May 2016, the Veteran submitted another letter from his private physician.  This letter documents the same PFT results from March 2015, FEV-1 of 29% predicted and a DLCO of 26% predicted.  The examiner again did not specify if these were pre-bronchodilator values or post-bronchodilator values.

An October 2017 VA examination to assess the Veteran's now service-connected lung cancer did not document PFT testing.

In this case, 38 C.F.R. § 4.96 provides that PFTs are required to evaluate conditions under Diagnostic Code 6604.  The disability evaluation in this case is predicated on medical findings, specifically PFT results.  Such findings are not competently made by lay observation. Here, the PFT results are consistent with the current 30 percent evaluation for the entire period on appeal.  The Board notes the PFT results documented in the two private treatment notes submitted by the Veteran.  However, the examiner does not indicate whether testing results are from pre- or post-bronchodilator.  As a result, they are not sufficient for rating purposes under the provisions of 38 C.F.R. § 4.96(5).  

After a review of the evidence of record, an evaluation in excess of 30 percent for COPD is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C. § 5107 (b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for a bilateral hearing loss disability is denied.

Entitlement to an initial compensable evaluation for a skin condition is denied.

Entitlement to an evaluation in excess of 30 percent for a skin condition from February 3, 2015 is denied. 

Entitlement to an initial evaluation in excess of 30 percent for chronic obstructive pulmonary disease is denied.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


